Citation Nr: 9925277	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-08 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) for 
residuals of a coronary artery bypass surgery based on 
hospitalization and surgery by the VA in June 1988, for 
purposes of accrued benefits.  

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A.§ 1151.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. John Levitow.


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.  He died in September 1992 from coronary artery disease 
and cerebrovascular disease with associated renal failure.  
The appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) from October 1989 and October 1990 rating 
actions by the RO which denied the veteran entitlement to 
compensation benefits under the provisions of 38 U.S.C. § 351 
(now 38 U.S.C.A. § 1151) for residuals of a coronary artery 
bypass surgery based on hospitalization and surgery by the VA 
in June 1988.  The case was remanded by the Board in November 
1991 for further development by the RO, which has been 
completed.  

The veteran died in September 1992, while the case was in 
remand status.  In March 1993, the appellant submitted an 
Application for Dependency and Indemnity Compensation or 
Death Pension by a Surviving Spouse, to Include Accrued 
Benefits (VA Form 21-534).  

During the pendency of the appeal in this case, decisions 
were issued by the Federal Courts which affected the 
disposition of claims pursuant to the provisions of 38 
U.S.C.A. § 1151.  In the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), the United States Court of Veterans Appeals 
(Court) invalidated 38 C.F.R. § 3.358(c)(3) which had 
previously governed the adjudication of claims under 38 
U.S.C.A. § 1151.  The Courts decision was affirmed by the 
United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F. 3d 1456 (Fed.Cir. 1993), and was 
subsequently appealed to the Supreme Court of the United 
States (Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Brown v. Gardner, 115 S.Ct. 552 (1994), affirming the 
earlier decisions of the Court and the United States Court of 
Appeals for the Federal Circuit.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
the controlling regulation to the Supreme Court's decision.

In an October 1995 rating decision the RO denied entitlement 
to accrued benefits. In May 1996, the appellant appeared and 
gave testimony at a hearing before a hearing officer at the 
RO, a transcript of which is of record. 

In January 1998, the Board concluded that the appellant had 
also raised the issue of entitlement to DIC benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 and that this issue 
was inextricably intertwined with that of entitlement to 
compensation benefits under the provisions of 38 
U.S.C.A.§ 1151 for residuals of a coronary bypass surgery for 
purposes of accrued benefits.  The case was thereupon 
remanded to the RO for further development, including 
consideration by the RO of the appellant's claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  

Accordingly, the issues listed on the tile page of this 
decision are before the Board for appellate consideration at 
this time.  


FINDINGS OF FACT

1. The veteran underwent triple coronary artery bypass 
surgery at a VA Medical Center in June 1988.  

2. The veteran died on September [redacted] 1992 due to coronary 
artery disease and cerebrovascular disease.

3. The triple coronary artery bypass surgery performed by the 
VA did not result in an increase in severity of the 
veteran's fatal cardiovascular disease nor did it 
otherwise result in the veteran's death.  


CONCLUSIONS OF LAW

1. The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151for residuals of coronary 
artery bypass surgery performed by the VA in June 1988, 
for purposes of accrued benefits, have not been met.  38 
U.S.C.A, § § 1151, 5107, 5121 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.358 (1998)

2. The requirements for DIC benefits pursuant to the 
provisions of 38 U.S.C.A. §§ 1151 have not been met.  38 
U.S.C.A.§§ 1151, 5107 (West 1991 & Supp. 1998); 38 
C.F.R.§ 3.358 (1998)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it finds that the appellant's 
claims are "well-grounded" within the meaning of 38 
U.S.C.A.§ 5107(a).  That is, she has presented  claims which 
are plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the appellant is required to comply with the 
duty to assist her in the development of these claims as 
mandated by 38 U.S.C.A.§ 5107(a).

I.  Factual Basis

VA clinical records reveals that the veteran was hospitalized 
in June 1988 with complaints of increasing exertional dyspnea 
despite maximal medication.  The veteran had had a markedly 
positive exercise stress test and had undergone cardiac 
catheterization which revealed significant proximal stenosis 
in both his left anterior descending and diagonal coronaries 
across his anterior wall.  

During the hospitalization the veteran underwent triple 
coronary artery bypass grafting.  The chest was entered 
through a median sternotomy and the saphenous vein was 
harvested from the entire left leg.  The left internal 
mammary artery was dissected from the sternal border and 
remained in continuity.  The pericardium was opened and 
suspended with purse strings placed in the ascending aorta 
and right atrial appendage, and systemic Heparin was 
administered.  The arterial and double-stage venous cannulae 
were placed with completion of the bypass circuit.  The left 
internal mammary artery was then transected distally with 
adequate flow confirmed, and the end was prepared for 
anastomosis.  At that point a significant defect was 
identified in the proximal mammary supply and the usage of 
the mammary was aborted.  The mammary was transected 
proximally and the remaining pedicle was removed.  

The veteran was then placed on cardiopulmonary bypass with 
systemic cooling to 28 degrees, and a left ventricular vent 
was placed.  An aorto cross-clamp was applied with 1,800 cc 
of cold crystalloid cardioplegia introduced to the ascending 
aorta as well as topical slush, resulting in cold cardiac 
asystole.  Attention was then focussed on the lateral wall of 
the heart where the second obtuse marginal was identified and 
opened proximally with the saphenous vein anastomosed end-to-
side with running number 7-0 Prolene.  Next, the anterior 
wall of the heart was exposed where the singular large 
diagonal coronary was identified and opened fairly far down 
the vessel just distal to an obviously palpated area of 
significant disease.  Separate saphenous vein was anastomosed 
end-to-side to this vessel with running number 7-0 Prolene.  
Finally, the left anterior descending coronary was identified 
midway down its course in interventricular groove and 
approached in an area where it had just dove intramuscularly.  
A separate saphenous graft was anastomosed to this vessel 
end-to-side with running number 7-0 Prolene.  Rewarming had 
begun during this last anastomosis and the aortic cross-clamp 
was removed, allowing the heart to reperfuse.  The heart soon 
fibrillated and easily cardioverted back to a paced cardiac 
rhythm.  

During reperfusion, the three saphenous anastomoses were 
fashioned with the diagonal and obtuse marginal on the left 
anterolateral sides of the aorta and the left anterior 
descending somewhat anteriorly, coursing off the aorta.  
These grafts were de-aired and also allowed to reperfuse.  
The left ventricular vent was removed and also the left 
atrial line placed.  The veteran was then weaned from 
cardiopulmonary bypass with only mild inotropic support.  The 
arterial and venous cannulae were removed, and the sites 
oversewn; and systemic Protamine was administered.  Two 
temporary atrial and a singular ventricular epicardial pacer 
wires were placed with institution of atrioventricular 
pacing.  A number 28 tube was placed in the left pleura and a 
number 36 tube to the mediastinum.  With hemostasis confirmed 
in all the operative sites and the sponge, instrument, and 
needle counts correct, the sternum was re-approximated with 
six sternal wires.  Subcutaneous tissue was closed with two 
layers of over-and over absorbable sutures, followed by a 
nylon suture to the skin.  The left leg was closed in a 
similar fashion.  The chest was secured and placed on water 
suction and all the wounds were dressed with dry, sterile 
dressings.  The veteran tolerated the procedure well and was 
returned to the Surgical Intensive Care Unit in stable 
condition.  

In early July 1988, it was noted that the veteran had 
developed a cardiac friction rub most likely due 
pericardectomy performed during the cardiac surgery of the 
previous month.  It was noted that the veteran's coronary 
artery disease had been asymptomatic during the 
hospitalization with no chest pain, shortness of breath, or 
physical signs of compromised cardiac function to the point 
of ischemia or failure.  The veteran did complain of a half-
hour episode of non-radiating left-sided chest tightness 
which was unlike his previous anginal chest pain.  The 
evaluation of the heart revealed a regular rate and rhythm S1 
and S2 sounds without murmurs or gallops.  A soft friction 
rub was heard at the apex.  The impressions included 
paroxysmal atrial fibrillation, stable hypertension, 
pericardial friction rub, and coronary heart disease.  Later 
in July 1988, the veteran was noted to be stable.  

A VA thallium heart study of September 1988 was submaximal 
with marked deterioration from a previous study in April 
1988.  There were multiple areas of reversible ischemia which 
suggested multivessel disease.  An echocardiogram of November 
1988 showed left ventricular dilation and systolic 
dysfunction with secondary mitral regurgitation.  It was 
noted that an April 1988 study showed normal wall motion and 
no valvular regurgitation.  A November 1988 chest X-ray 
revealed findings consistent with mild congestive heart 
failure.  

VA clinical records reflect outpatient treatment in 1989 and 
1990 for diffuse coronary artery disease with decreased left 
ventricular function.

In a June 1990 statement, William Bradbury, M.D., a VA 
Cardiology Fellow, stated that the veteran had undergone 
cardiac catheterization in May 1988 which revealed normal 
left ventricular function and significant occlusion of his 
lateral anterior descending, first diagonal, first and second 
marginals and posterior descending arteries which required 
five vessels to be bypassed at the time of his June 1988 
surgery.  In June 1988, he underwent saphenous bypass grafts 
to his left anterior descending, diagonal, and obtuse 
marginal.  The doctor said that it was unclear why a left 
internal mammary artery was not used since it is recognized 
as superior to venous grafts.  He also reported that the 
veteran suffered congestive heart failure episodes 
postoperatively despite normal left ventricular function.  
This prompted thallium stress tests in September 1998 that 
were markedly positive for ischemia at a low workload.  An 
echocardiogram of November 1988 showed left ventricular 
enlargement and systolic dysfunction with secondary mitral 
regurgitation.  (neither of these features were demonstrated 
on a presurgery study).  In December 1988, the veteran had a 
repeat catheterization which showed an 80 percent lesion in 
the bypass graft to the left anterior descending, an occluded 
bypass graft to the diagonal and a 50 percent lesion to his 
bypass graft to the obtuse marginal.  In summary, the veteran 
had 5-vessel coronary artery disease documented in his May 
1988 cardiac catheterization for which he subsequently 
underwent coronary revascularization in which he received 
three saphenous vein grafts leaving two arteries not grafted.  
The subsequent postoperative course was complicated by 
congestive heart failure and left ventricular abnormalities.  
Recatheterization in December 1988 demonstrated that his 
bypass grafts were abnormal, with one closed and two with 
mild blockages around them.  Over the following year the 
veteran had multiple medicines added to his regimen.  In the 
early part of 1990, the veteran developed limited exercise 
function.  A further exercise thallium test of June 1990 
showed marked ischemia at a very low level which was similar 
to a previous study prior to the 1988 surgery.  It was felt 
that the veteran's symptoms were the result of incomplete 
revascularization of his coronary artery disease by the June 
1988 coronary artery bypass surgery.  

In August 1990, the veteran was hospitalized at a private 
facility and underwent a further cardiac catheterization 
which revealed an occluded saphenous vein graft to his obtuse 
marginal.  The left anterior descending and diagonal-1 
saphenous vein grafts were patent.  After consultations, it 
was felt that the veteran's ischemic zones in the inferior 
wall were not explained by his coronary anatomy since he had 
a patent right coronary artery and a moderate lesion within 
the posterior descending artery which did not explain the 
thallium and MUGA results.  In view of the patent saphenous 
grafts to his left anterior descending and diagonal 1 and the 
good filling in the left anterior descending, diagonal-1, and 
right coronary arteries, it was felt unlikely that 
revascularization would be of significant benefit.  

In September 1992, the veteran was hospitalized at a private 
facility for treatment of unstable angina.  Catheterization 
showed an occluded left anterior descending, an occluded 
first marginal, severe disease in the second marginal, a 60 
percent tubular lesion in the third marginal and right 
coronary disease in the posterior left ventricular and 
posterior descending arteries.  The left anterior descending 
saphenous graft had a 95 percent stenosis and the diagonal 
saphenous vein graft had some distal disease but was 
generally patent.  During the hospitalization, a myocardial 
infarction was ruled out.  The veteran then underwent a 
further cardiac catheterization which was followed by a redo 
coronary artery bypass x 3 with saphenous vein grafts to the 
left anterior descending, the diagonal and the third obtuse 
marginal.  It appeared that the veteran had a postoperative 
stroke, never really regained consciousness, and eventually 
died of the stroke.  

The veteran's certificate of death indicates that he died on 
September [redacted] 1992, at the age of 73.  The cause of death 
was coronary artery disease and cerebrovascular disease with 
associated renal failure.  

An autopsy report is of record and indicates diagnoses which 
included severe generalized and coronary atherosclerosis with 
status post coronary artery bypass graft procedures in 1988 
and 1992 (recent grafts intact and patent), extensive, 
diffuse, old and recent myocardial infarctions, congestive 
heart failure with right and left ventricular hypertrophy, 
calcific atherosclerosis of the aortic valve and peripheral 
vasculature, and nephrosclerosis with diabetic 
glomerulosclerosis.  Severe cerebrovascular atherosclerosis 
was also diagnosed as were pulmonary thromboemboli, ischemic 
colitis, acute renal tubelar necrosis, pleural and peritoneal 
effusions, pleural and pericardial adhesions, cholelithiasis, 
acute tracheobronchitis, benign prostatic hyperplasia, and 
cholestasis.  The Board is of the opinion that the cause of 
death, as reported by the death certificate is consistent 
with the findings on autopsy.  

During a May 1996 hearing before a hearing officer at the RO, 
the appellant said that the veteran's physician told her that 
the 1988 bypass surgery had mistakenly involved only three 
arteries instead of five.  She believed that this error had 
made her husbands coronary artery disease worse and led to 
his death.  Mister Levitow had been the Chief of Medical 
Administrative services at the VA facility at the time of the 
1988 surgery and said that he had been contacted by the 
veteran's treating physician who told him that the 1988 
bypass surgery was "less than adequate".  

In view of the statement by W. Bradbury, M.D., the Board, in 
the remand of January 1998, instructed the RO to have the 
veteran's clinical records reviewed by the Chief of Surgery 
at the VA Medical Center in West Roxbury, Massachusetts.  
This physician was then to comment on whether at the time of 
his June 1988 three vessel coronary artery bypass graft, the 
veteran was in need of a five vessel coronary artery bypass 
graft.  If the answer to this question was in the 
affirmative, the reviewing physician was then to comment as 
to whether there was a medical basis for not performing a 
five vessel coronary artery bypass graft.  The physician was 
also to render a medical opinion as to whether the three 
vessel coronary artery bypass graft of June 1988 resulted in 
an increase in severity of the veteran's coronary artery 
disease or did the underlying coronary artery disease 
increase in severity due to the natural progress of the 
condition.  

In a February 1999 the Assistant Chief of Surgery at the VA 
hospital in West Roxbury Massachusetts replied that, after a 
careful review of the record, it was his opinion that the 
veteran's death was due to the progression of the veteran's 
old coronary artery disease and not the result of the 
surgical intervention. The doctor's opinion was based on 
review of the record, old catheterization reports of January 
and May 1988, and review of the September 1992 autopsy 
analysis.  In a further statement of March 1999, the doctor 
said that the veteran was only in need of a three-vessel 
coronary artery bypass graft in June 1988.  

II. Analysis  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991) the Court 
invalidated 38 C.F.R.§ 3.358 (c) (3), on grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R.§ 3.358, excluding (c) (3), remained 
valid.  See Brown v Gardner, 115 S. Ct 552, 556 n.3 (1994).  
In pertinent part, 38 U.S.C.A.§ 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as a result of hospitalization, medical, or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

38 C.RF.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation may not be payable for 
the continuance or natural progress of disease or injuries 
for which the hospitalization, etc, was authorized.  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, it ill be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  38 C.F.R.§ 3.358 (b), 
(c) (1).  38 C.F.R.§ 3.358 (c) (3) now reads as follows:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  

Upon the death of a veteran, periodic monthly benefits to 
which he/she was entitled on the basis of evidence in the 
file at the time of death, and due and unpaid for a period 
not more than two years prior to death, may be paid to the 
living person first listed as follows: (1)his/her spouse, (2) 
his/her children, (3)his/her dependent parents. 38 
U.S.C.A.§ 5121.  

A review of the record indicates that the veteran had long-
standing atherosclerotic heart disease.  Clinical records 
indicate that the veteran had cardiac catheterization in May 
1988 and underwent a triple coronary artery bypass surgery 
the following month.  While Doctor Bradbury opined that the 
veteran should have undergone a five vessel bypass procedure 
in June 1988 and suffered from incomplete revascularization 
because of this procedure, his analysis of the veteran's June 
1988 surgery contains indications that he did not thoroughly 
review the records of the surgery in question.  For example, 
Doctor Bradbury stated that he was unclear as to why a 
saphenous bypass rather than one which utilized the left 
internal mammary artery was performed, despite it being 
clearly stated in the June 1988 surgical report that the 
mammary artery had been found to be defective.  Moreover, a 
subsequent August 1990 catheterization at a private hospital 
showed that it was unlikely that the veteran's continuing 
cardiac symptoms would significantly benefit from 
revascularization.  Additionally, the Assistant Chief of 
surgery at the VA hospital where the 1988 surgery was 
performed has fully reviewed all pertinent clinical records.  
His opinion was that the veteran's death was due to the 
natural progress of the veteran's cardiovascular disease and 
not the result of the 1988 VA surgery.  He further noted that 
the veteran was in need of 3 vessel coronary artery bypass 
surgery in 1988, and this is the surgical proceedure he had.  

The Board has attached greater probative value to the opinion 
of the VA physician than to the opinion of Doctor Bradbury, 
because the VA physician completely reviewed all medical 
evidence of record.  It is not clear that Doctor Bradbury 
conducted such a review, because he raised a question about 
the 1988 surgical proceedure which was clearly explained by 
the operative report.  Thus, entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 (formerly 
38 U.S.C. § 351) for residuals of a coronary artery bypass 
surgery based on hospitalization and surgery by the VA in 
June 1988, for purposes of accrued benefits, is not warranted    

Similarly, the evidence fails to establish that the veteran's 
death was related to his 1988 VA cardiac surgery.  
Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 must 
therefor also be denied.  


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) for residuals 
of a coronary artery bypass surgery based on hospitalization 
and surgery by the VA in June 1988, for purposes of accrued 
benefits, is denied.  

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A.§ 1151 is 
denied



		
      BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

